Fourth Court of Appeals
                                  San Antonio, Texas
                                        March 30, 2021

                                     No. 04-20-00051-CV

                                 MEDFINMANAGER, LLC,
                                       Appellant

                                               v.

                                         John SALAS,
                                           Appellee

                  From the 407th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2019-CI-22706
                         Honorable Karen H. Pozza, Judge Presiding

                                        ORDER
       On January 29, 2021, this court notified the parties that this appeal would be set for
formal submission and oral argument on March 31, 2021, at 11:00 AM, before a panel consisting
of: Chief Justice Rebeca C. Martinez, Justice Luz Elena D. Chapa, and Justice Lori I.
Valenzuela. Our January 29, 2021 notification is hereby WITHDRAWN.

        This appeal will be set for formal submission and oral argument before this Court on
April 28, 2021, at 10:00 AM, before a panel consisting of: Chief Justice Rebeca C. Martinez,
Justice Luz Elena D. Chapa, and Justice Lori I. Valenzuela.

       Argument is limited to twenty (20) minutes to each side and ten (10) minutes rebuttal for
the appellant. If you do not wish to present argument, you must notify this Court in writing
within seven (7) days of receiving this order.

      In accordance with the Texas Supreme Court’s emergency orders in response to the
COVID-19 pandemic, the oral argument will be held through the Fourth Court of Appeals’
Zoom license.

      Counsel will receive a separate e-mail that will contain a link for the oral argument.
Counsel are admonished as follows:

       1. The link to Zoom is only for counsel presenting argument and is not to be shared with
any other person. Counsel will need a computer or other electronic device with a camera, a
microphone, and access to the Internet. If counsel intends to present any exhibits during oral
argument, any such exhibits must be electronically filed by noon on the day before argument.

       2. The argument will be live streamed to the Court’s YouTube channel for the benefit of
the public. The argument can be accessed using the following link:

       https://www.youtube.com/channel/UCiaWJQ7eW5OQIALdyLN6s3A

       3. Counsel are encouraged to familiarize themselves with the Zoom platform. The Clerk
of the Court will contact counsel no later than the week before argument to verify connectivity
and equipment.

        4. Counsel must wear court-appropriate attire and choose an appropriate background.
The time for oral argument will be limited to twenty minutes for appellant’s opening argument,
twenty minutes for appellee’s argument, and ten minutes for appellant’s rebuttal argument. If
any participant’s link is disconnected during argument, timing of the argument will stop until the
participant is able to reconnect.

       If either party no longer wishes to present argument, the party must notify this court in
writing within seven days of receiving this order.

               It is so ORDERED on March 30, 2021.

                                                                   PER CURIAM

       ATTESTED TO: _____________________________
                    Michael A. Cruz,
                    Clerk of Court